DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William S. Francos on June 10, 2022.
The application has been amended as follows: 
In claim 1, line 9, “a connector” is changed to “a first connector”.
In claim 1, line 23, “therebetween and the second coil of the second connector” is changed to “therebetween, and the second coil of the first connector”. 
Claim 12 is canceled.
In claim 14, “and the at least one other device is a plurality of different devices” is removed from the claim.
Claims 16-23 are canceled. 

Reasons for Allowance
Claims 1, 3-9, and 13-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art teaches a battery module as described in the office action with mail date 2/8/2022 but fails to disclose “the sealed housing is arranged so that the first coil of the first connector and a second coil of the first counterpart connector of the first one of the at least one other device together form a first transformer for inductive power transmission therebetween, and the second coil of the first connector and a first coil of a second counterpart connector of the second one of the at least one other device together form a second transformer for inductive power transfer therebetween” as recited and in combination with the other claim features. It would not have been obvious to modify the prior art to arrive at the claimed invention.
Regarding claims 3-9 and 13-14, these claims are dependent from claim 1 and are therefore allowable for the same reasons as independent claim 1.
Furthermore, none of the prior art of record, taken alone or in combination, teaches or suggests these claim features. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        June 14, 2022

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        June 14, 2022